Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Broderick Maximillian McHenry,                        Appeal from the 71st District Court of
Appellant                                             Harrison County, Texas (Tr. Ct. No. 16-
                                                      0281X). Memorandum Opinion delivered
No. 06-19-00029-CR         v.                         by Justice Burgess, Chief Justice Morriss
                                                      and Justice Stevens participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Broderick Maximillian McHenry, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 20, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk